Citation Nr: 1000567	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received which 
to reopen a previously denied claim of entitlement to service 
connection for a low back disability on a direct basis.  

2.  Entitlement to service connection for a low back 
disability on a secondary basis.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to February 
1962.  

Procedural history

The remote procedural history of this case will be discussed 
below at pages 2 and pages 12-13.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied the Veteran's claims.  
The Veteran disagreed and timely appealed.  

In his August VA substantive appeal [VA Form 9], the Veteran 
indicated his desire to present evidence and testimony at a 
videoconference before a Veterans Law Judge.  In a September 
2005 correspondence, the Veteran's representative stated that 
the Veteran did not desire to have such a hearing.  The 
veteran has not since requested another hearing.  The hearing 
request is therefore deemed to have been withdrawn.  

The Board remanded this case for additional development in 
February 2008.  This will be further discussed below. 

Clarification of issues on appeal

As discussed in the Board's February 2008 remand, in his 
September 2002 claim, the Veteran sought service connection 
for a low back condition secondary to his "service-connected 
right foot and ankle condition and complete loss of use of 
the right lower extremity."  Subsequently, the RO determined 
that the Veteran also sought direct service connection for 
his low back disability because the Veteran also claimed that 
he injured his back during military service.  Compare 38 
C.F.R. § 3.303 and § 3.310 (2009).

In the remand, the Board observed that the Veteran previously 
filed claims for service connection for a back disability on 
a direct basis in May 1962, January 1964, and August 1985.  
Each claim was denied, the last claim being denied in an 
October 1985 rating decision.  The Veteran disagreed and the 
RO issued a statement of the case (SOC) dated May 1986.  
There is no evidence of record that the Veteran formally 
appealed that decision.  The October 1985 RO rating decision 
is therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  Thus, the Veteran's direct service 
connection claim is a claim which requires new and material 
evidence to reopen.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

The issue of whether new and material evidence has been 
submitted sufficient to reopen the direct service connection 
claim is a separate and distinct claim from the secondary 
service connection claim.  For those reasons, the Board has 
denominated the issues on appeal on the first page of this 
decision.  

Issues not on appeal

In December 2004, the RO issued a rating decision that 
granted compensation under 38 U.S.C.A. § 1151 (West 2002) for 
injury to the superficial peroneal nerve of the right lower 
extremity with equinovarus deformity of the right foot and 
ankle, assigning a 20 percent rating effective January 31, 
1996.  To the Board's knowledge, the Veteran has not 
disagreed with either the rating or the effective date that 
was assigned for that disability.  Thus, no issue concerning 
the grant of compensation under § 1151 remains for appellate 
consideration.  

A rating decision in July 2005 granted service connection for 
degenerative arthritis of the right hip and assigned a 10 
percent rating, effective September 4, 2002.  
The same rating decision also granted service connection for 
degenerative arthritis of the right knee and assigned a 10 
percent rating for that disability, effective January 10, 
2003.  To the Board's knowledge, the Veteran has not 
disagreed with either the ratings or the effective dates that 
were assigned for those disabilities.  



FINDINGS OF FACT

1.  In an October 1985 decision, the RO denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder on a direct basis.  The Veteran did not perfect his 
appeal of that decision.  

2.  The evidence associated with the claims folder subsequent 
to the RO's October 1985 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The Veteran's service-connected disabilities are 
neuropathic pain syndrome of the right foot, rated 40 percent 
disabling; injury to the superficial peroneal nerve of the 
right lower extremity with equinovarus deformity of the right 
foot and ankle, rated 20 percent disabling; dermatophytosis 
with hyperhidrosis and bromidrosis of the feet, rated 10 
percent disabling; degenerative arthritis of the right hip, 
rated 10 percent disabling; and degenerative arthritis of the 
right knee, rated 10 percent disabling.  A combined rating of 
70 percent is in effect.

4.  The record does not include competent evidence of a nexus 
between the Veteran's service-connected right lower extremity 
disabilities and his current low back disorder.  
  
5.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The October 1985 RO decision which denied service 
connection on a direct basis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

2.  Since the October 1985 RO decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a low back disorder on 
a direct basis; therefore, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  A low back disorder is not proximately due to or the 
result of the Veteran's service-connected right lower leg 
disabilities.  38 C.F.R. § 3.310 (2009).  

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a back condition, on 
the basis of both direct service incurrence and as secondary 
to his service-connected right leg disabilities; he also 
seeks a TDIU. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

Stegall considerations

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.

As was alluded to in the Introduction, the Board remanded 
this case in February 2008.  The Board found that a remand 
was required to provide the Veteran with proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Kent notice defect was cured by a March 2009 VCAA letter, 
as will be discussed in greater detail below.  

Citing VBA Fast Letter 08-16 for the proposition that the 
requirements of the  holding of the United States Court of 
Appeals for Veterans Claims (the Court) in Vazquez-Flores 
does not apply to general claims for individual 
unemployability, the Appeals Management Center declined to 
provide the Veteran with Vazquez-Flores-compliant notice 
regarding the TDIU claim.  The Board further observes that 
the Court's decision in Vazquez-Flores was recently vacated 
by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki,  580 Fed. 3d. 1270 
(Fed. Cir. 2009).  

Thus, the Board's remand instructions were effectively 
complied with.  See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999) [although under Stegall VA is required to comply with 
remand orders, substantial compliance, not absolute 
compliance, is required].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

Under the VCAA, VA must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009).  The Board observes that a 
letter was sent to the Veteran in September 2002 which was 
specifically intended to address the requirements of the VCAA 
regarding the Veteran's application to reopen his service 
connection claim, including as secondary to his service-
connected disability.  In October 2003, the Veteran was sent 
a letter which was specifically intended to address the 
requirements of the VCAA regarding the Veteran's application 
for a TDIU.  Those letters from the RO provided the Veteran 
with general notice of the evidence and information to 
support his claims.  

VA must also inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In an October 
2003 VCAA letter concerning the TDIU claim, the Veteran was 
informed that VA was responsible for obtaining "[r]elevant 
records from any Federal agency" including "records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal Agency" including records from "[s]tate 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
A VCAA letter in May 2008 notified the Veteran that "[i]f 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it . . . [i]t is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" (Emphasis as in original).  

VA must request that the claimant provide any evidence in his 
possession pertaining to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).  The October 2003 letter advised the 
Veteran "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  He was also 
advised to "[c]omplete, sign, and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information.  We need this form so we can get additional 
records from your private healthcare provider."  This 
request complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. 
§ 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was specifically provided with Dingess notice in 
the letter dated in May 2008.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his application to reopen his service connection claim in a 
letter from the RO dated March 3, 2009, which specifically 
detailed the evidentiary requirements for new and material 
evidence to reopen a previously-denied service connection 
claim, along with the evidentiary requirements for service 
connection.  

The March 2009 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for a low 
back disorder was denied and that this decision was final.  
He was informed that in order for VA to reconsider this 
issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to VA for the 
first time."  Material evidence was explained as evidence 
that pertains to the reason your claim was previously denied.  
The March 2009 VCAA letter further informed the Veteran that: 
"New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The evidence 
cannot simply be repetitive or cumulative of the evidence we 
had when we previously decided your claim."  The Board notes 
that this language complies with the holding of the Court in 
Kent.  See also 38 C.F.R. § 3.156 (2009). 

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

In this case, the evidence of record includes reports of four 
VA examinations, in November 2002, December 2002, September 
2004, and March 2005, with medical opinions in the last 
three, as well as reports of VA outpatient treatment through 
September 2009.  The Veteran and his representative have not 
identified any outstanding evidence.    

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2009).  The Veteran engaged the services of a 
representative.  As has been discussed above, he was provided 
with ample opportunity to submit evidence and argument in 
support of his claim.  He withdrew his request for a Board 
hearing.

Accordingly, the Board will proceed to a decision.  




	(CONTINUED ON NEXT PAGE)



1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability 
on a direct basis.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.  

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)]. The change in the law pertains to claims filed on or 
after August 29, 2001.  Because the Veteran's current claim 
to reopen was initiated in September 2002, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual background

The Veteran's claim of entitlement to service connection for 
a low back disability on a direct basis was initially denied 
in an October 1985 RO rating decision.  Evidence which was of 
record at the time of the October 1985 RO decision which 
denied the Veteran's claim of entitlement to service 
connection for a low back disorder included his service 
treatment records that showed that the Veteran was injured in 
a truck accident in January 1961; the records do not note any 
back complaints at that time.  Subsequent treatment records 
during service reflect complaints of back pain on two 
occasions.  The Veteran was hospitalized in June 1961 for 
evaluation for acute back soreness that was not preceded by 
any injury or trauma; the examiner indicated that the Veteran 
may have had an episode of acute back strain, but he stated 
that the diagnosis was not substantiated by the Veteran's 
clinical course.  A diagnosis of minimal sacroiliac strain 
was listed in October 1961.  The report of the Veteran's 
separation examination in February 1962 does not reflect any 
back complaints or abnormal clinical findings and no 
diagnosis of a back disorder was listed.  

On VA compensation examination in April 1962, lumbosacral 
spine x-rays showed spina bifida occulta, but no other back 
or neurological disorder was noted.  

A private physician wrote in October 1985, "This is to 
certify that [the Veteran] does suffer from chronic back pain 
related to a service injury.  Included is an x-ray report 
taken at our hospital."  The x-ray report states that a CT 
scan of the cervical spine showed bone spurs that were felt 
to be clinically insignificant.  

The Veteran's claim of entitlement to service connection for 
a back condition was denied in May 1952 because the spina 
bifida occulta that was then diagnosed was considered a 
constitutional or developmental abnormality that was not a 
disability under the law.  The rating decision in October 
1985 conceded that the Veteran had chronic back pain, but 
denied the claim on the basis that no material evidence had 
been presented to relate the condition to service.  

The Veteran disagreed with the October 1985 RO decision, and 
he was provided with a statement of the case.  He did not 
perfect an appeal, however.  

Evidence which has since been added to the record since the 
October 1985 RO decision will be discussed below.

Analysis

The October 1985 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).  As explained above, the 
Veteran's claim of service connection for a low back disorder 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted (i.e., after October 1985) evidence bears directly 
and substantially upon the specific matters under 
consideration, namely whether there is evidence that the any 
current low back disorder is related to service.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim].  

In essence, the Veteran's claim was denied in October 1985 
based on element (3), lack of medical nexus.  

The evidence added to the Veteran's claims folder since 
October 1985 consists of ongoing treatment records for back 
problems.  An MRI of the lumbar spine in March 2002 
reportedly showed disc disease from L1-2 to L4-5.  Other 
treatment records show a diagnosis of severe degenerative 
arthritis of the lumbar spine.  
These medical records, which document ongoing back problems, 
are not new and material.  It was undisputed in October 1985 
that the Veteran had a back disability.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

The only medical opinion that has been added to the record 
regarding a nexus between the Veteran's current back disorder 
and service is contained in the report of a VA compensation 
examination in March 2005.  The examiner stated that, "given 
the 36 years intervening between the hospitalization [during 
service] and his back difficulties, I would conclude that the 
patient's hospitalization at age 19 was not due to 
significant back degeneration.  Thus, this back degeneration 
began much later...  Rather, I feel that the patient's back 
degeneration was due to his lifestyle [after service], 
including farming."  Clearly, that opinion does not support 
the Veteran's claim for service connection based on direct 
service incurrence and so does not constitute material 
evidence to reopen his claim.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) [evidence that is unfavorable to a 
claimant is not new and material]. 

To the extent that the Veteran himself is attempting to 
attribute his currently diagnosed back condition to incidents 
in service almost fifty years ago, his contentions are 
identical to those that were previously expressed and so are 
not new.  Moreover, it is well-settled that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 
38 U.S.C.A. 5108."

The evidence still does not show a nexus between the current 
back disability and service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].  Accordingly, the Board 
concludes that new and material evidence has not been 
presented to reopen the Veteran's claim for service 
connection for a low back disorder on a direct basis.  The 
direct service connection claim is not reopened, and the 
benefit sought on appeal remains denied.  

2.  Entitlement to secondary service connection for a low 
back disability.  

The veteran alternatively seeks service connection for a low 
back disability on a secondary basis.  He contends that his 
service-connected right leg disabilities have led to his low 
back disorder.  This claim has not been previously finally 
denied.



Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2009); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Veteran contends that his current back disability 
resulted from his altered gait due to his service-connected 
right lower leg disabilities.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service- 
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

With respect to the first element under Wallin, the Veteran 
currently has degenerative arthritis of the low back.  
Therefore, Wallin element (1) is met.  Further, service 
connection has previously been established for numerous 
disabilities of the right lower extremity, to include 
neuropathic pain syndrome of the right foot and for injury to 
the superficial peroneal nerve of the right lower extremity 
with equinovarus deformity of the right foot and ankle.  
Accordingly, Wallin element (2) is also met.  

Two medical opinions concerning a nexus between the Veteran's 
service-connected disabilities and his low back disability 
are of record.  Neither opinion favors the Veteran's claim.  

A VA examiner in December 2002 discussed the Veteran's right 
lower leg and back conditions in detail and concluded that, 
"[the Veteran's] neuropathic right foot is not in any way 
causing his low back or radicular symptoms from the low 
back."  

Subsequently, a VA compensation examination was conducted in 
March 2005 to obtain another nexus opinion.  The examiner 
discussed the Veteran's back and lower extremity disabilities 
in detail.  The examiner concluded that the Veteran's back 
degeneration was not due to "his foot difficulties," but 
"[r]ather, I feel that the patient's back degeneration was 
due to his lifestyle, including farming."  

There is no medical opinion evidence to the contrary.  The 
Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

Because both of the medical nexus opinions that are of record 
are unfavorable to the Veteran's claim and because there are 
no favorable opinions, Wallin element (3) is not met.  

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for a low back disorder as 
secondary to the Veteran's service-connected disabilities 
have not been met.  A preponderance of the evidence is 
against the Veteran's claim.  The benefits sought on appeal 
are therefore denied.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

The Veteran contends that his service-connected disabilities 
preclude him from working.  



Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).  

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).  

The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be 
a total 'basket case' before  the courts 
find that there is an inability to engage 
in substantial gainful  activity.  The 
question must be looked at in a practical 
manner, and mere  theoretical ability to 
engage in substantial gainful employment 
is not a  sufficient basis to deny 
benefits.  The test is whether a 
particular job is  realistically within 
the physical and mental capabilities of 
the claimant.  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).  


Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

Analysis 

The Veteran contends that he cannot work due to the effects 
of his service-connected disabilities, primarily his right 
lower leg disabilities.  

Schedular basis

The Veteran is service-connected for neuropathic pain 
syndrome of the right foot, rated 40 percent; injury to the 
superficial peroneal nerve of the right lower extremity with 
equinovarus deformity of the right foot and ankle, rated 20 
percent; dermatophytosis with hyperhidrosis and bromidrosis 
of the feet, rated 10 percent; degenerative arthritis of the 
right hip, rated 10 percent; and degenerative arthritis of 
the right knee, rated 10 percent.  A combined rating of 70 
percent is in effect.  
This meets the requirements of 38 C.F.R. § 4.16(a) for a 
schedular rating. 

In terms of employment history, the Veteran has reported that 
he worked eight hours per week as a booking agent and in 
public relations between 1990 and 1993, and eight hours per 
week as a telemarketer from 1988 to 1998.  He indicated that 
he became to disabled to work in June 1995.  The Veteran 
completed two years of high school.  See his January 2003 
TDIU claim form.  

The report of a VA compensation examination in September 2004 
contains the only medical opinion of record regarding the 
effect of the Veteran's various disabilities on his ability 
to work.  The examiner listed each of the Veteran's 
disabilities, commenting on the effect of each disability on 
his functional ability.  The examiner noted that (1) the 
Veteran's service-connected dermatophytosis of both feet has 
a minimal impact, (2) his service-connected right foot/ankle 
equinovarus deformity produces a moderate to severe impact, 
(3) the service-connected neurological and neuromuscular 
effects of his service-connected right lower leg disability 
has a moderate to severe impact, (4) the non-service-
connected residuals of a stroke produce a moderate to severe 
impact, (5) his non-service-connected COPD has a severe 
impact, (6) non-service-connected residuals of the Veteran's 
right lung resection produce a slight impact, (7) his non-
service-connected arteriosclerotic coronary artery disease 
has a moderate to severe impact, (8) non-service-connected 
hypertension is without impact on his functional ability, 
(9) his non-service-connected lumbar spine condition produces 
a severe impact, and (10) the Veteran's non-service-connected 
continuous tobacco use, which more likely than not is a major 
contributing factor in his hypertension, myocardial 
infarction, CVA, and COPD, has a severe impact on his 
functional ability.  

The September 2004 examiner then concluded that

In and of themselves, the veteran's 
service connected conditioons [sic] do 
not appear to preclude him from all forms 
of gainful employment, if these were his 
only conditions, then it is as likely as 
not that he could sustain sedentary 
gainful employment...  It is as likely as 
not that the veteran is precluded from 
sustaining gainful employment due to the 
combined effects of his multiple 
conditions, but in particular the right 
hemiparesis due to the CVA, the ASCAD 
with an ejection fraction of 49%, and the 
severe COPD/emphysema.  
 
Thus, the examiner explicitly concluded that the Veteran 
cannot work due to a combination of his service-connected and 
non-service-connected disabilities, and that his service-
connected disabilities, which impact only his lower 
extremities, do not preclude sedentary employment.  The 
examiner clearly indicated that the Veteran's major problems 
are non-service-connected, i.e., his smoking-related heart 
and vascular disease and COPD.  

Significantly, the Board observes that, although the Veteran 
has a limited educational history, his employment history, by 
his own report, appears to have involved sedentary work - 
the exact type of work that the September 2004 examiner 
indicated was not precluded by the Veteran's service-
connected disabilities.  

In short, the medical evidence of record, in particular the 
comments of the VA examiner in September 2004, indicates that 
the Veteran is capable of gainful employment, even taking 
into consideration all of his service-connected disabilities.  

The Board does not in any way disagree that the Veteran's 
service-connected lower extremity disabilities, significantly 
limit his employability.  The Board believes, however, that 
the symptomatology associated with the service-connected 
disabilities is appropriately compensated via the combined 70 
percent rating which is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992), and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

Therefore, based on the above analysis, the Board concludes 
that the Veteran's claim for TDIU must be denied on a 
schedular basis.  

Extraschedular basis

Referral to the Director of VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

Section 4.16(b) does not have to be addressed by the Board in 
the instant case because 38 C.F.R. § 4.16(a) is applicable to 
the Veteran's service-connected disabilities for 
consideration of TDIU.  See Stevenson v. West, 17 Vet. App. 
91 (1999); Beaty v. Brown, 6 Vet. App. 532 (1994), citing 
McNamara v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) 
of title 38, Code of Federal Regulations, provides a 
discretionary authority for a TDIU rating in cases where § 
4.16(a) does not apply."  Therefore, the matter of the 
Veteran's entitlement to TDIU does not warrant referral to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU on both a schedular and 
extraschedular basis.  The benefit sought on appeal is 
accordingly denied.  


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a low back disability 
as secondary to service-connected right lower leg 
disabilities is denied.  

Entitlement to TDIU is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


